DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 4/26/2021 is acknowledged.  
3.	Claims 1-37 are pending in this application.
4.	Claims 5-9, 21-33 and 35-37 remain withdrawn from consideration as being drawn to non-elected inventions.  Claims 3, 4 and 17 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
5.	Applicant elected without traverse of Group 1 (claims 1-4, 10-20 and 34) in the reply filed on 11/26/2018.  Applicant further elected on the phone a composition comprising (a) a molecule of B12 conjugated to GLP-1 receptor agonist peptide of SEQ ID NO: 2, wherein the peptide is conjugated to the 5' hydroxyl group of the molecule of B12 that has been oxidized to a carboxylic acid via a spacer/linker comprising four carbon atoms, and (b) an intrinsic factor bound to such conjugate as species of subcutaneous delivery mechanism for a drug and/or pharmaceutical composition for subcutaneous or intraperitoneal administration on 11/28/2018.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a subcutaneous delivery mechanism for a drug comprising: a) a liquid composition configured strictly for subcutaneous injection and including a molecule of B12 conjugated to a target peptide, wherein the target peptide comprises a glucagon-like peptide-1 (GLP-1) receptor agonist; and b) intrinsic factor bound to the conjugate of the molecule of B12, wherein the intrinsic factor comprises 12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; and a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising an intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone.  A search was conducted on the elected species; and a composition comprising (a) a molecule of B12 conjugated to GLP-1 receptor agonist peptide of SEQ ID NO: 2, wherein the peptide is conjugated to the 5' hydroxyl group of the molecule of B12 that has been oxidized to a carboxylic acid via a spacer/linker comprising four carbon atoms, 

Non-compliant Amendment
6.	In the claim filed on 4/26/2021, claim 1 has been amended.  However, Applicant fails to update the status identifier for instant claim 1 (see MPEP § 714).  Applicant is required to correct this error.

Withdrawn Rejections 
7.	Rejection to claims 1, 10-12, 14 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (WO 2008/109068 A2, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claims 1, 2, 10-16, 20 and 34 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of co-pending Application No. 16/241538 in view of Doyle (WO 2008/109068 A2, filed with IDS), Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions) and Clardy-James et al (SYNLETT, 2012, 23, pages 2363-2366, cited and 

Maintained Objections
9.	Claim 10 remains objected to for the following minor informality: Claim 10 recites “A pharmaceutical composition for subcutaneous or intraperitoneal administration comprising a liquid composition configured strictly for subcutaneous injection and including a pharmaceutically acceptable intrinsic factor complexed with B12 or an analog thereof…”.  Applicant is suggest to amend this recitation as “A pharmaceutical composition for subcutaneous administration comprising a liquid composition…”.  
10.	Claim 14 remains objected to for the following minor informality: Claim 14 recites “…the conjugate of B12 or analog thereon…”.  Applicant is suggest to amend this recitation as “…the conjugate of B12 or analog thereof…”.  
11.	Claims 19 and 34 remain objected to for the following minor informality: Applicant is suggest to amend the recited “B12” in these claims as “B12”.  

Response to Applicant's Arguments
12.	Applicant fails to address these objections.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

14.	Claims 1, 2, 10-16 and 18-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	Claims 1 and 10 recite a liquid composition configured strictly for subcutaneous injection.  With regards to the recited “a liquid composition configured strictly for subcutaneous injection”, the instant specification fails to define it.  It is unclear what is encompassed within the recited “a liquid composition configured strictly for subcutaneous injection”.  For example, it is unclear whether a liquid composition that can be administered orally, intraperitoneally and subcutaneously would be considered as “a liquid composition configured strictly for subcutaneous injection”.  Therefore, the metes and bounds of instant claims 1 and 10 are vague and indefinite.  Because claim 2 depends from indefinite claim 1, claims 11-16 and 18-20 depend from indefinite claim 10; and they do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Response to Applicant's Arguments
16.	Applicant fails to address this rejection.  Therefore, the rejection is deemed 

Claim Rejections - 35 U.S.C § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 10-12, 14-16, 20 and 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Doyle (WO 2008/109068 A2, filed with IDS) in view of Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions). 
12 conjugated to a target peptide, wherein the target peptide comprises a glucagon-like peptide-1 (GLP-1) receptor agonist; and b) intrinsic factor bound to the conjugate of the molecule of B12, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant; wherein the composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising a liquid composition configured strictly for subcutaneous injection and including a pharmaceutically acceptable intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; and a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising an intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered 
Doyle teaches a conjugate comprising B12 and the peptide GLP-1 (a GLP-1 receptor agonist), wherein the peptide GLP-1 is conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker, and wherein the spacer/linker can be short bifunctional alkyl chains of varying lengths (typically 3-40 atoms) that facilitate both the necessary conjugation of B12 and the peptide and also provide varying degrees of separation between the two, for example, Abstract; page 3, paragraphs [0008] and [0009]; page 13, paragraph [0049]; page 21, paragraph [0074]; page 24, paragraph [0090]; page 40, paragraph [0148] and page 42, paragraph [0153] in Example 2; and claims 1, 2 and 5.  It meets the limitation of the conjugate recited in instant claims 1, 10 and 34; and the limitations of instant claims 12 and 14.  Doyle further teaches a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier, wherein the pharmaceutical composition further comprises an intrinsic factor (IF) for co-administering with the conjugate, and wherein the pharmaceutical composition can be a liquid form and administered by subcutaneous injection, for example, page 3, paragraph [0011]; page 18, paragraph [0061]; page 28, paragraphs [0104]-[0106]; pages 29-30, paragraphs [0109]-[0111]; and claims 10-12.  It meets the limitation of instant claim 11.  Doyle also teaches that “Mammals have a transport mechanism for the absorption and cellular uptake of the relatively large Vitamin B12 molecule which relies upon complexing to a naturally occurring transport protein known as Intrinsic Factor” (see page 1, paragraph [0004]; and page 17, paragraph [0059]); and modifications of three sites on B12, 12 (see page 40, paragraph [0149]).  Therefore, one of skill in the art would immediately envision and understand that in the pharmaceutical composition comprising both an intrinsic factor (IF) and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group in a liquid form, IF forms a complex with such conjugate.  Furthermore, Doyle teaches the linker/spacer between B12 and the particular peptide is varied to optimize activity; and varying linker/spacer lengths play an important role in the balance between successful uptake and suitable activity, for example, page 24, paragraph [0090].    
The difference between the reference and instant claims 1, 2, 10-12, 14-16, 20 and 34 is that the reference does not teach the limitation "wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant" recited in instant claims 1, 10 and 34; and the limitations of instant claims 2, 15, 16 and 20. 
However, Berglund et al, throughout the patent, teach the use of transgenic plants for the expression of vitamin B12 (cobalamin) binding proteins, including human intrinsic factor (IF); and the advantages of using human IF purified from a transgenic plant, including eliminating any transmission of animal diseases, free of any other types of vitamin B12 (cobalamin) binding proteins, the expressed IF is not complexed to B12 which makes it easier to purify by affinity column chromatography and so on, for example, Abstract; page 1, paragraphs [0002]-[0006] and [0008]; page 4, paragraph [0044]; and Figures 12 and 13.  Berglund et al further teach the human IF purified from a transgenic plant is glycosylated and behaves as does native IF with specificity for binding cobalamin, for example, page 4, paragraph [0054]; page 5, paragraph [0058]; 12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier in a liquid form and can be administered by subcutaneous injection. 
With respect to the intended use limitations “configured strictly for subcutaneous injection” recited in instant claims 1 and 10; and “for subcutaneous or intraperitoneal administration” recited in instant claims 10 and 34, in the instant case, the intended use limitations do not patentably distinguish the instant claimed pharmaceutical composition from the prior art pharmaceutical composition, since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, the intended uses must create a structural difference between the claimed composition and the prior art composition (see MPEP § 2111.02).
With regards to the limitation “wherein the composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone” recited in instant claim 1; and the limitation “wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone” recited in instant claims 10 and 34, in the 12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier in a liquid form and can be administered by subcutaneous injection developed from the combined teachings of Doyle and Berglund et al meets all the structural limitations of instant claims 1, 10 and 34.  The instant specification discloses that lowing of blood glucose by such composition is increased relative to the GLP-1 receptor agonist alone (see page 23, paragraph [0070] of instant specification).  Therefore, the pharmaceutical composition comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier in a liquid form and can be administered by subcutaneous injection developed from the combined teachings of Doyle and Berglund et al would necessarily have the inherent property of lowing of blood glucose by such composition is increased relative to the peptide GLP-1 alone when administered subcutaneously.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
12 and the peptide GLP-1, since Doyle teaches the linker/spacer between B12 and the particular peptide is varied to optimize activity; and varying linker/spacer lengths play an important role in the balance between successful uptake and suitable activity.  Doyle further teaches the spacers/linkers are short bifunctional alkyl chains of varying lengths (typically 3-40 atoms) that facilitate both the necessary conjugation of B12 and the peptide and also provide varying degrees of separation between the two.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Doyle and Berglund et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Doyle and Berglund et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having 12 (cobalamin) binding proteins, including human intrinsic factor (IF).  Berglund et al further teach the advantages of using human IF purified from a transgenic plant, including eliminating any transmission of animal diseases, free of any other types of vitamin B12 (cobalamin) binding proteins, the expressed IF is not complexed to B12 which makes it easier to purify by affinity column chromatography and so on.  Berglund et al also teach the human IF purified from a transgenic plant is glycosylated and behaves as does native IF with specificity for binding cobalamin.  Therefore, in view of the combined teachings of Doyle and Berglund et al, it would have been obvious to one of ordinary skilled in the art to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier in a liquid form and can be administered by subcutaneous injection.  Furthermore, one of ordinary skill in the art would have been motivated to optimize the length of the linker/spacer in the conjugate comprising B12 and the peptide GLP-1, since Doyle teaches the linker/spacer between B12 and the particular peptide is varied to optimize activity; and varying linker/spacer lengths play an important role in the balance between 12 and the peptide and also provide varying degrees of separation between the two. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Doyle and Berglund et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone.

Response to Applicant's Arguments
20.	Applicant argues that Doyle does not teach the glycosylated intrinsic factor (IF) from transgenic plant recited in the amended claims; and "Human and plant glycosylation is very different and not known to be interchangeable. In fact, transgenic IF from a plant was understood to be non-functional."; and "use of transgenic plant IF was not known in the art to result in a functional product that could be complexed with B12 or that would not interfere with the complexed agonist."

In response to Applicant’s arguments about instant rejection, the Examiner understand that Doyle does not teach the glycosylated intrinsic factor (IF) from transgenic plant recited in the amended claims.  The Examiner agrees that none of the cited references individually teaches or suggests or anticipates the pharmaceutical composition and/or the subcutaneous delivery mechanism recited in instant claims 1, 2, 10-12, 14-16, 20 and 34.  However, the Examiner would like to point out that instant claims 1, 2, 10-12, 14-16, 20 and 34 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Doyle and Berglund et al.  Therefore, it is not necessary for each of the cited references to teach all the limitations recited in instant claims.  
With regards to Applicant's arguments about the glycosylated intrinsic factor (IF) purified from transgenic plant, the Examiner would like to point out that as stated in Section 19 above, Berglund et al explicilty teach the human IF purified from a transgenic plant is glycosylated and behaves as does native IF with specificity for binding cobalamin.  Furthermore, Doyle explicitly teaches it is well known in the art that modifications of three sites on B12, including the 5' hydroxyl residue of the ribosyl group, do not affect the binding of intrinsic factor and B12 (see page 40, paragraph [0149]).  In addition, a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group is prepared in Doyle; and such conjugate can be orally delivered in a composition further comprising IF (see claims 1, 2, 10 and 11).  Therefore, in the instant case, considering the state of art and in view of the combined 12, and such IF would not interfere with the complexed agonist.  Taken all these together, a person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Doyle and Berglund et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group, wherein the IF binds to the B12 in the conjugate, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone.  In addition, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Therefore, the rejection is deemed proper and is hereby maintained.

(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 10-16, 20 and 34 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (WO 2008/109068 A2, filed with IDS) in view of Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions) and Clardy-James et al (SYNLETT, 2012, 23, pages 2363-2366, cited and enclosed in the previous office actions). 
The instant claims 1, 2, 10-16, 20 and 34 are drawn to a subcutaneous delivery mechanism for a drug comprising: a) a liquid composition configured strictly for subcutaneous injection and including a molecule of B12 conjugated to a target peptide, wherein the target peptide comprises a glucagon-like peptide-1 (GLP-1) receptor agonist; and b) intrinsic factor bound to the conjugate of the molecule of B12, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant; wherein the composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising a liquid composition configured strictly for subcutaneous injection and including a pharmaceutically acceptable intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; and a pharmaceutical composition for subcutaneous or intraperitoneal 12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone.  
The rejection to claims 1, 2, 10-12, 14-16, 20 and 34 under 35 U.S.C. 103 as being unpatentable over Doyle (WO 2008/109068 A2, filed with IDS) in view of Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions) has been set forth in Section 19 above.
The difference between the rejection set forth in Section 19 above and instant claims 1, 2, 10-16, 20 and 34 is that the cited references do not teach the limitation of instant claim 13. 
However, Clardy-James et al, throughout the literature, teach a new carboxylic acid derivative of B12 that is perfectly suited to make stable amide-based B12 bioconjugates; and the advantages of this new carboxylic acid derivative of B12, including a simple route for the production of a 5′-carboxylic acid derivative of B12 with facile purification to ultimately produce stable amide linked bioconjugates at this optimal position for conjugation, especially in regard to intrinsic factor binding; and “The new carboxylic acid derivative is highly suited to the production of bioavailable amide bound bioconjugates. The one-step purification is simple and the synthesis results in a 30% yield within two hours, which is far in excess of any previously reported B12 carboxylic 12 conjugation”, for example, Abstract; page 2363, right column, the 1st paragraph; page 2364, Scheme 1; and the last paragraph on page 2365.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Doyle, Berglund et al and Clardy-James et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group that has been oxidized to a carboxylic acid prior to conjugating to the peptide, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Doyle, Berglund et al and Clardy-James et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group that has been oxidized to a carboxylic acid prior to conjugating to the peptide, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the 12 in the conjugate, and wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone, because Clardy-James et al teach a new carboxylic acid derivative of B12 that is perfectly suited to make stable amide-based B12 bioconjugates; and the advantages of this new carboxylic acid derivative of B12.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Doyle, Berglund et al and Clardy-James et al to develop a pharmaceutical composition and/or a subcutaneous delivery mechanism comprising a glycosylated intrinsic factor (IF) purified from transgenic plant and a conjugate comprising the peptide GLP-1 conjugated to B12 at the 5' hydroxyl residue of the ribosyl group that has been oxidized to a carboxylic acid prior to conjugating to the peptide, wherein B12 and the peptide GLP-1 are conjugated via a spacer/linker having four carbon atoms, wherein the IF binds to the B12 in the conjugate, and wherein the pharmaceutical composition is in liquid form and can be administered by subcutaneous injection, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of GLP-1 alone.

Response to Applicant's Arguments
23.	Applicant presents the same arguments as in Section 20 above.

Applicant’s arguments have been addressed in Section 21 above.  Therefore, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

26.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 10-16, 18-20 and 34 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 10716827 B2 in view of Doyle (WO 2008/109068 A2, filed with IDS) and Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 10-16, 18-20 and 34, one would necessarily achieve the claimed invention of claims 1-16 of US patent 10716827 B2 in view of Doyle and Berglund et al, and vice versa.    
27.	Instant claims 1, 2, 10-16, 18-20 and 34 are drawn to a subcutaneous delivery mechanism for a drug comprising: a) a liquid composition configured strictly for subcutaneous injection and including a molecule of B12 conjugated to a target peptide, wherein the target peptide comprises a glucagon-like peptide-1 (GLP-1) receptor 12, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant; wherein the composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising a liquid composition configured strictly for subcutaneous injection and including a pharmaceutically acceptable intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; and a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising an intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone.
28.	Claims 1-16 of US patent 10716827 B2 are drawn to various methods of prepare a composition comprising (1) a conjugate of a peptide and a molecule of B12, wherein 
Claims 1-16 of US patent 10716827 B2 are in possession of a complex comprising intrinsic factor complexed with B12 or analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising the sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2.  
29.	The difference between the above complex and the subcutaneous delivery mechanism for a drug and/or pharmaceutical composition for subcutaneous or intraperitoneal administration recited in instant claims 1, 2, 10-16, 18-20 and 34 is that the above complex does not meet the limitation of "wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant" recited in instant claims 1, 10 and 34; the limitations of instant claims 2 and 14-16; and the complex is not in a liquid pharmaceutical composition comprising a pharmaceutically acceptable carrier and delivered by subcutaneous injection.
However, in view of the combined teachings of Doyle and Berglund et al with routine optimization as set forth in Section 19 above, it would have been obvious to one of skill in the art to modify the complex in claims 1-16 of US patent 10716827 B2 and develop the subcutaneous delivery mechanism for a drug and/or pharmaceutical composition for subcutaneous or intraperitoneal administration recited in instant claims 1, 2, 10-16, 18-20 and 34.  


30.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 10-16, 20 and 34 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 of US patent 8883723 B2 in view of Doyle (WO 2008/109068 A2, filed with IDS), Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions) and Clardy-James et al (SYNLETT, 2012, 23, pages 2363-2366, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 10-16, 20 and 34, one would necessarily achieve the claimed invention of claims 8-10 of US patent 8883723 B2 in view of Doyle, Berglund et al and Clardy-James et al, and vice versa.    
31.	Instant claims 1, 2, 10-16, 20 and 34 are drawn to a subcutaneous delivery mechanism for a drug comprising: a) a liquid composition configured strictly for subcutaneous injection and including a molecule of B12 conjugated to a target peptide, wherein the target peptide comprises a glucagon-like peptide-1 (GLP-1) receptor agonist; and b) intrinsic factor bound to the conjugate of the molecule of B12, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant; wherein the composition is characterized by an increased ability to lower blood glucose 12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone; and a pharmaceutical composition for subcutaneous or intraperitoneal administration comprising an intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant, and wherein the pharmaceutical composition is characterized by an increased ability to lower blood glucose when administered subcutaneously as compared to administration of the glucagon-like peptide-1 (GLP-1) receptor agonist alone.    
32.	Claim 8 of US patent 8883723 B2 is drawn to a pharmaceutical composition comprising the oral delivery conjugate of claim 1 and a pharmaceutically acceptable carrier.  The conjugate in claim 1 of US patent 8883723 B2 comprises vitamin B12 coupled to a therapeutically active insulin via the LysB29 of insulin covalently attached to a mono-, di-, or tri-carboxylic acid derivative or the primary (5') hydroxyl group of the 12, the conjugate exhibiting at least 80% or more of the therapeutic activity of native insulin when the conjugate is administered orally.  Claim 9 of US patent 8883723 B2 is drawn to the composition of claim 8, further comprising Intrinsic Factor.  Claim 10 of US patent 8883723 B2 is drawn to the composition of claim 9, wherein the Intrinsic Factor is a human Intrinsic Factor.
33.	The difference between claims 8-10 of US patent 8883723 B2 and instant claims 1, 2, 10-16, 20 and 34 is that claims 8-10 of US patent 8883723 B2 do not teach a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist as peptide in the conjugate comprising vitamin B12; the pharmaceutical composition is in liquid form and can be delivered by subcutaneous injection; the limitation "wherein the intrinsic factor comprises glycosylated intrinsic factor from a transgenic plant" recited in instant claims 1, 10 and 34; and the limitations of instant claims 2, 13-16 and 20.
However, in view of the combined teachings of Doyle, Berglund et al and Clardy-James et al with routine optimization as set forth in Sections 19 and 22 above, it would have been obvious to one of skill in the art to modify the pharmaceutical composition recited in claims 8-10 of US patent 8883723 B2 and develop a pharmaceutical composition and/or a subcutaneous delivery mechanism that meets all the structural limitations recited in instant claims 1, 2, 10-16, 20 and 34.  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 10-16, 20 and 34, one would necessarily achieve the claimed invention of claims 8-10 of US patent 8883723 B2 in view of Doyle, Berglund et al and Clardy-James et al, and vice versa.



For the same/similar reasoning and/or rational as the rejection set forth in Sections 30-33 above, instant claims 1, 2, 10-16, 20 and 34 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 10695434 B2 in view of Doyle (WO 2008/109068 A2, filed with IDS), Berglund et al (US 2010/0184642 A1, cited and enclosed in the previous office actions) and Clardy-James et al (SYNLETT, 2012, 23, pages 2363-2366, cited and enclosed in the previous office actions).  

35.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 30-33 above, instant claims 10-16, 20 and 34 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending Application No. 16/093422 in view of Doyle (WO 2008/109068 A2, filed with IDS), Berglund et al (US 2010/0184642 A1, cited and 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
36.	Applicant argues that “Applicant's amendments to the claims have rendered the obviousness-type double patenting rejections inapplicable.”
37.	Applicant's arguments have been fully considered but have not been found persuasive. 
The newly added claim limitations have been addressed in Section 21 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658